SHRUM, Presiding Judge,
concurring.
I concur in the result reached in the principal opinion. I write separately because I am unpersuaded that Kennedy v. City of Nevada, 222 Mo.App. 459, 281 S.W. 56 (1926), stands for the proposition ascribed to it by the principal opinion, i.e., “that § 79.010 contains no limitation on the location of the property purchased so long as the purchase is for a valid municipal purpose.”
As I understand it, Kennedy deals solely with the “purpose” for which Nevada acquired the subject real estate and not its location. The property at issue in Kennedy, which Nevada was using as a tourist camp, was located wholly within the city limits of Nevada. Id. at 57. It was in that context that the Kennedy court held that a statute exactly like § 79.010 gave a municipality “unlimited authority ... to purchase real estate.” Id. at 58. As such, I cannot ascribe to the view that Kennedy supports Licking’s position that it had authority to buy the subject real estate.
Even so, I concur based on other case authority. In Hafner v. City of St. Louis, 161 Mo. 34, 61 S.W. 632 (1901), appellants contended that a deed which purportedly conveyed “wharf’ real estate to the city was inoperative to pass title to the city for that purpose “in so far as the deed covers land beyond the city limits for wharf purposes.” Id. at 634. The general corporation statute, Rev. St. 1845, c. 34, § 1, under which the City of St. Louis apparently existed, authorized it “[t]o hold, purchase and convey such real ... estate as the purposes of the corporation shall require.” However, the city was not empowered by its charter to purchase land beyond its corporate limits for wharf purposes.
Nevertheless, the Missouri Supreme Court found the conveyance valid with this explanation:
“Though, among the enumerated charter powers of the city at that time in force, no express power is conferred upon the city of St. Louis to purchase, hold or receive land for wharf purposes beyond its corporate limits, and while it is true that the city, in that regard, must act within the express or implied authorization of its charter, by reading its charter powers in connection with its general authority under the statute ‘to hold, purchase and convey such real ... estate as the purposes of the corporation shall require ...,’ and remembering that no express restriction is found in the city charter against the purchase of such real estate for wharf purposes, it would seem that the city, under its general statutory power, could receive and hold such property, beyond its corporate limits, nor prohibited by its charter, and essentially necessary for the purposes of carrying out one of its proper corporate function and duties, as the establishment ... of a general wharf system along its river front, and by bearing in mind the fact in so doing the beginning or termination of a perfect wharf system must of necessity involve a disregard of the exact corporate limits of the city as at the particular time established.” (emphasis supplied).
Id. at 634. See also Dewoody v. Jones, 202 Ark. 345, 150 S.W.2d 208 (1941) (holding that conveyance to municipal improvement district was not invalid as beyond its power *117because it embraced land outside the district where sole purpose was to embrace in conveyance a small house as an incident to the main conveyance).
Here, Plaintiff concedes that the subject property was acquired in a single transaction and that a part thereof lies within the city limits of Licking. Clearly, § 79.010 empowered Licking to buy that part of the tract lying within its corporate limits. Moreover, I concur with the principal opinion that the purchase of this land served the legitimate municipal purpose of economic development. Licking’s acquisition of that part of the tract lying outside its corporate limits was merely incidental to the otherwise legitimate purpose of the transaction, which was to promote economic development. See Dewoody, 150 S.W.2d at 210. Thus, based on the peculiar circumstances presented by this case and my reading of Hafner and Dewoody, I concur with the principal opinion that Licking had authority to purchase the entire parcel of land.
I also concur with the principal opinion in all other respects.